Citation Nr: 0006973	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-07 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to the veteran's service-connected post traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the right knee.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to October 
1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which denied the veteran's claim for secondary service 
connection and his claim for increased evaluations for both 
PTSD and residuals of a gunshot wound to the right knee.

With respect to the veteran's residuals of a gunshot wound to 
the right knee, service connection was granted in a March 
1954 rating decision, and a 10 percent evaluation was 
assigned.  In September 1997, the RO received the veteran's 
claim for an increased evaluation, which it denied in a March 
1998 rating decision.  The veteran appealed this 
determination.  A 10 percent disability rating remains in 
effect and is the subject of this appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The Board notes that during the pendency of this appeal, 
pursuant to additional development, the RO, in a November 
1998 rating decision, granted service connection for a tender 
scar of the right knee and assigned a 10 percent evaluation.  
To date, the veteran has not expressed his disagreement with 
this determination.  As such, the Board will not consider the 
veteran's scar in evaluation of the veteran's residuals of a 
gunshot wound to the right knee.

With respect to PTSD, service connection was granted by the 
RO in a March 1998 rating decision, and a 30 percent 
evaluation was initially assigned.  The veteran then filed an 
appeal as to this initial evaluation.  A 30 percent 
disability rating remains in effect and is the subject of 
this appeal.  Id.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim, as to all three issues on appeal, has 
been obtained by the RO.

2.  Competent medical evidence has been presented showing 
that the veteran's hypertension is aggravated by his PTSD.

3.  The veteran's PTSD is manifested by moderate symptoms, 
including occasional panic attacks or depressed moods, short 
term memory loss and difficulty remembering very specific 
information, and some intrusive thoughts.

4.  The veteran's residuals of a gunshot wound to the right 
knee, with the exception of the scar, are manifested by 
tenderness and pain on movement of the knee and by an 
abnormal positioning of the knee when the veteran walks.


CONCLUSIONS OF LAW

1.  The veteran's hypertension is aggravated by his service-
connected PTSD.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.310, 3.322 (1999).

2.  The schedular criteria for an evaluation in excess of 30 
percent for the veteran's PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (1999).

3.  The schedular criteria for a 30 percent disability rating 
for the veteran's residuals of a gunshot wound to the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary service connection

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Further, disability which is proximately due to or the result 
of a service-connected disease or injury shall also be 
service-connected.  38 C.F.R. § 3.310(a) (1999).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

Where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

II.  Factual Background

March 1998 correspondence from one of the veteran's 
physicians, E. E. B., M.D., pertains to the relationship 
between the veteran's PTSD and his hypertension.  Dr. E. E. 
B. stated that he had some experience in treating former 
soldiers for their PTSD.  Dr. E. E. B. believed that there 
was an association between PTSD and hypertension.  It was his 
understanding that this association had to do with the 
release of epinephrine/norepinephrine and corticosteroids 
from the adrenal gland, in response to stress or perceived 
stress.  These catecholamines and steroids had a definite 
impact in raising blood pressure and pulse rate.  Patients 
with PTSD seemed to have prolonged and recurrent "fight or 
flight" responses, which caused secretions of these 
catecholamines and steroids.  As a result, these patients 
more frequently than not had elevated blood pressure and fast 
pulses.  Dr. E. E. B. believed that this certainly could 
explain some of the veteran's problems in his earlier years.  
Dr. E. E. B. indicated that it would be difficult to 
determine the acceleration of the progression of the 
veteran's hypertension due to his PTSD, but it needed to be 
considered.  With respect to the veteran's prognosis as to 
his hypertension, Dr. E. E. B. thought it was actually quite 
good.  The problem was that the veteran's hypertension was 
one of the contributing factors to the severe and permanent 
damage to his heart from the previous two myocardial 
infarctions.  Dr. E. E. B. was not as optimistic in his 
prognosis as to the veteran's cardiac condition.

The medical treatises submitted by the veteran suggest a 
mind-body connection and opine that emotional states can have 
a powerful effect on health.  With respect to hypertension, 
one study asserted that environmental factors were an 
independent, causative element in human hypertension.

At the veteran's RO hearing (conducted in August 1998), his 
service representative drew attention to the opinion 
expressed by Dr. E. E. B.  (Transcript (T.) at 10).  The 
veteran himself testified that he had been treated for 
hypertension since prior to 1970.  (T. at 11).  The veteran's 
service representative also drew attention to the numerous 
medical treatises submitted by the veteran, which showed that 
stress was related to developing hypertension and had an 
effect on the cardiovascular system.  (T. at 12).

III.  Analysis

Upon review of the record with respect to the veteran's claim 
for secondary service connection for hypertension, due to 
PTSD, the Board finds clinical evidence that shows that the 
veteran's PTSD aggravates or has an impact on his 
hypertension.  As such, given the controlling holding in 
Allen v. Brown, the Board concludes that service connection 
for hypertension, as secondary to the veteran's service-
connected PTSD, is warranted in this instance.

Here, the March 1998 correspondence from Dr. E. E. B. 
indicates that the veteran's PTSD has had an effect on the 
veteran's hypertension.  As to this opinion expressed, the 
Board notes that Dr. E. E. B. stated the rationale behind his 
reasoning and clarified that he had experience in treating 
former soldiers with PTSD.  Also, the numerous medical 
treatises submitted by the veteran suggest a link between 
stress and hypertension, as well as other disorders.

In reaching this determination, the Board stresses that the 
other clinical evidence of record is completely silent as to 
the relationship, if any, between the veteran's PTSD and his 
hypertension.  In effect, then, the Board finds nothing in 
the record to rebut the veteran's assertion (supported by his 
physician) that his hypertension has been affected by his 
PTSD.  As such, benefit of reasonable doubt must be given to 
the veteran as to this issue, as he submitted a well grounded 
claim.  See 38 U.S.C.A. § 5107(b) (West 1991).  In this 
respect, the Board reiterates that there is competent 
clinical evidence of a current disability (hypertension) and 
its relationship to a service-connected disability.  
Accordingly, the veteran submitted a claim that was plausible 
and capable of substantiation.  See Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).

Increased evaluations

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155 (West 1991);
38 C.F.R. § 4.1 (1999).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

The veteran's PTSD is addressed by the schedular criteria 
applicable to evaluating mental disorders.  See 38 C.F.R. 
Part 4, § 4.130.  Specifically, Diagnostic Code 9411 (PTSD) 
provides for a 30 percent evaluation where there is evidence 
of occupational and social impairment, with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

A 50 percent evaluation, the next higher available, is 
warranted where there is evidence of occupational and social 
impairment with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is evidence 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals; intermittently irrelevant, obscure, or 
illogical speech; near continuous panic or depression 
affecting the ability to function independently; impaired 
impulse control; spatial disorientation; difficulty in 
adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

With respect to the veteran's residuals of a gunshot wound to 
the right knee, the veteran is currently evaluated under the 
criteria applicable to muscle injuries.  See 38 C.F.R. Part 
4, § 4.73a.  Specifically, Diagnostic Code 5312 (Muscle Group 
XII) pertains to the functions of dorsiflexion, extension of 
toes, and stabilization of the arch and involves the anterior 
muscles of the leg.  A slight disability warrants a 
noncompensable evaluation.  Moderate disability warrants a 10 
percent evaluation.  Moderately severe warrants a 20 percent 
evaluation, and severe disability warrants a 30 percent 
evaluation.  The veteran is currently evaluated as 10 percent 
disabled under this diagnostic code.

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this instance, given the most current demonstrated 
symptomatology as to the veteran's right knee, the Board 
finds application of the schedular criteria for evaluating 
the musculoskeletal system more appropriate.  See 38 C.F.R. 
Part 4, § 4.71a.

Diagnostic Code 5257 (Knee, other impairment of), provides 
for a 10 percent evaluation where there is slight recurrent 
subluxation or lateral instability, a 20 percent evaluation 
where there is moderate recurrent subluxation or lateral 
instability, and a maximum 30 percent evaluation where there 
is severe recurrent subluxation or lateral instability.


II.  Factual Background

With respect to the veteran's PTSD, the pertinent evidence of 
record consists of the veteran's private medical records 
(dated from March 1994 to March 1998), VA outpatient 
treatment records (dated from November 1997 to February 
1998), a VA PTSD examination (conducted in March 1998), and 
the veteran's testimony at his RO hearing (conducted in 
August 1998).

The veteran's private medical records reflect the veteran's 
concerns about some memory loss, lack of energy, and 
personality changes.  He wondered if his medication caused 
these symptoms.  In response, the veteran's physician noted 
that he doubted that the medications were causing the 
veteran's symptoms.  These records also reflect the veteran's 
reports of being treated at a VA hospital for mild 
depression.  It was noted that this treatment appeared to be 
beneficial.

The veteran's VA outpatient treatment records indicate that 
the veteran was referred by his wife for psychiatric follow-
up, in September 1997.  At that time, the veteran was tearful 
frequently and was not functioning well.  It was noted that 
the veteran was on medication for anxiety, but the veteran 
reported increased depression since the fall.  The veteran 
denied suicidal ideation, although he reported that he had 
felt that way last fall.  The veteran also reported that he 
had decreased concentration, but his sleep and appetite were 
okay.  No psychotic symptoms were noted.  The recorded 
impression was major depression.  It was noted that the 
veteran needed an adequate trial of an antidepressant.  He 
was to return to the clinic as soon as possible.  A follow-up 
entry dated in November 1997 reflects the veteran's report of 
some improvement, but he was still moderately depressed.  His 
sleep and appetite were okay.  The veteran's medication was 
increased.  A February 1998 entry reflects the veteran's 
report that he was feeling substantially better since his 
last visit.  His sleep and appetite were good, and he was 
volunteering at the Waterford, where he lived.  It was noted 
that the veteran's major depression was in remission and that 
he had had a good response to treatment.  A March 1998 entry 
references the veteran's Minnesota Multiphasic Personality 
Inventory (MMPI) test results and notes that the results 
concurred with the earlier diagnosis of major depression with 
somatic concerns and anxiety.

The veteran's March 1998 VA PTSD examination reflects the 
veteran's reports of occasionally hearing certain first names 
that were repeated in a hallucination-type experience.  
Sometimes, he heard last names.  The veteran stated that he 
did not have any trouble sleeping, as long as he kept a 
schedule.  However, once he was off his schedule, he had some 
difficulty sleeping.  The veteran discussed some intrusive 
thoughts, which happened most often when there was a military 
movie on.  He did not keep any guns at home.  The veteran 
stated that he had some periods of depression and had had 
suicidal thoughts prior to taking medication.  The veteran 
kept himself well-groomed and had no problems with his 
general activities of daily living.  The veteran was 
thoroughly oriented as to person, place, and time, although 
he indicated that he had some short-term memory loss and 
difficulty remembering very specific ideas or information.  
Previously, the veteran stated that he engaged in obsessive 
and ritualistic behavior.  He used to check the doors, 
windows, yard, basement, and house, but this had dissipated 
over the years.  Occasionally, the veteran had panic attacks, 
where he had tightening of the chest.  The veteran also 
indicated that he had depression, depressed moods, and 
anxiety from time to time.  

The veteran's MMPI profile was considered valid, and it 
indicated that the veteran made a very clear and careful 
attempt to answer the questions.  It was noted that 
individuals with profiles similar to the veteran often 
presented themselves as physically ill and having chronic 
complaints.  In the veteran's case, it was noted that the 
veteran had had a series of physical problems, including 
heart attacks.  Generally, individuals with a profile similar 
to the veteran experienced moderate to severe levels of 
anxiety, which made routine life tasks seem insurmountable at 
times.  People with this particular profile were generally 
very reserved and uncomfortable in social situations.

The examiner's diagnosis was PTSD, with moderate symptoms.  
The veteran's Global Assessment of Function (GAF) Scale score 
was within a range of 70 to 80.

At his RO hearing (conducted in August 1998), the veteran 
testified that he currently received treatment at the VA for 
his PTSD.  (T. at 4).  He took two different medications, one 
for stress and one for anxiety.  Id.  When asked how 
frequently he had anxiety attacks, the veteran responded that 
it depended on what he was doing.  Id.  It depended on how 
involved he was with people, whether he was rested or not 
rested.  Id.  He took his medication twice a day and got 
along fairly well with that.  Id.  If he forgot to take his 
medication, however, he could really tell a difference.  Id.  
The veteran stated that he tended to spend a lot of time in 
his apartment, although the retirement community where he 
lived had quite a few activities.  Id.  He did like to play 
cards though, as it relaxed him.  Id.  When asked if he had 
been suicidal, the veteran responded that he used to think 
about it.  Id.  The veteran stated that he hardly had any 
interaction with others, except for his two children and 
their grandchildren.  (T. at 5).  When asked if he had 
intrusive thoughts or nightmares, the veteran responded in 
the affirmative.  Id.  When asked how long he had been 
getting treatment at the VA for his stress, the veteran 
stated almost two years.  (T. at 6-7).

With respect to the veteran's residuals of a gunshot wound to 
the right knee, the pertinent evidence of record consists of 
the veteran's private medical records (dated from March 1994 
to March 1998), two VA examinations (conducted in February 
1998 and in September 1998), and the veteran's testimony at 
his RO hearing (conducted in August 1998).

The veteran's February 1998 VA examination reflects the 
veteran's in-service gunshot wound to his right knee.  The 
veteran stated that ever since this injury, his knee had been 
painful, but he had normal ranges of motion.  However, in the 
past couple of years, the veteran noticed increasing pain and 
difficulty with motion in his right knee.  The veteran also 
reported fatiguing easily.  He could walk about a mile 
without any problems, as long as he warmed up.  The veteran 
was retired but indicated that he worked a desk job part-
time.  He was able to do most activities, but he had to be 
careful, and he did not participate in any type of sports 
activity, as he had quite a bit of discomfort in the right 
knee.  The veteran stated that it felt like his right knee 
was going to give out easily.  Physical examination found the 
veteran's gait to be heel-to-toe, but he walked with the 
right leg outside the center of gravity, with the toe pointed 
outward.  The veteran found it difficult to walk forward and 
backward on his heels and toes, due to the right knee giving 
out easily.  The veteran had full range of motion of his 
right knee.  The medial, lateral, and collateral ligaments 
were stable.  However, with motion and pressure over the 
tibia, there seemed to be a "dished out" area in the top of 
the tibia, and along the medial tibial plateau, the veteran 
was quite tender.  With pressure and rotation along the 
medial tibial plateau, there was also a crepitus sensation, 
as well as subpatellar crepitus.  A contemporaneous x-ray of 
the veteran's right knee was essentially unremarkable.  The 
recorded impressions were abnormal gait with the right leg, 
with the knee outside the center of gravity supporting the 
right knee; right knee medial tibial plateau pain, with 
pronation and flexion, probably secondary to arthritis 
degeneration and/or meniscal damage with degeneration; and 
instability of the right knee with gait, as the veteran 
walked with the leg outside the center of gravity, locking 
the right knee in order not to fall.

A March 1998 entry in the veteran's private medical records 
indicates that the veteran's treadmill testing had to be 
terminated due to leg fatigue.

At his RO hearing (conducted in August 1998), the veteran 
testified that he could not walk long distances.  (T. at 16).  
Usually after a mile or less, his gait would change, and his 
hip and ankle would start bothering him.  Id.  When asked how 
driving a car affected his knee, the veteran stated that it 
would get tired.  (T. at 19).  The veteran would set his 
cruise control and stick his foot up to try and find a better 
position.  Id.

The veteran's September 1998 VA examination also reflects the 
veteran's in-service gunshot wound to his right knee.  The 
veteran stated that over the last few years, his knee has 
become quite tender.  The veteran found it hard to walk 
longer distances, and he stated that it felt like his knee 
gave out on him.  The veteran walked at an angle, which 
caused pain in his hip and ankle.  Physical examination of 
the right knee revealed range of motion from zero to 90 
degrees.  The medial, lateral, and anterior cruciate 
ligaments were normal.  Movement of the knee caused some pain 
and tenderness.  The examiner did not find it surprising that 
the veteran had pain in his hip, as the veteran walked with 
an abnormal positioning of his right knee.  The veteran 
walked with his right knee bent outward, which caused pain 
and tenderness in the hip.  The examiner stated that this 
would also cause pain and tenderness in the ankle.  The 
impression was tenderness right knee, secondary to a high 
velocity wound in that knee, with increasing difficulty in 
walking and standing and a significant decrease in lifestyle.  
The veteran might now walk about two blocks, and that was 
all, secondary to pain in the right knee.  This represented a 
significant decrease, especially over the last few years.

III.  Application and Analysis

With respect to the veteran's PTSD, upon review of the 
pertinent evidence of record and the applicable schedular 
criteria, the Board finds that the veteran's claim for an 
evaluation in excess of 30 percent must be denied, as the 
pertinent evidence of record fails to support any increase in 
this instance.

Currently, the veteran is evaluated at 30 percent.  As 
discussed above, Diagnostic Code 9411 provides for a 30 
percent evaluation where there is evidence of occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.

In order to warrant a higher evaluation of 50 percent, there 
would need to be evidence of occupational and social 
impairment with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Here, the veteran's private medical records and VA outpatient 
treatment records indicate that the veteran had responded 
well to treatment for his depression.  Indeed, it was noted 
in a February 1998 VA outpatient treatment record that the 
veteran's major depression was in remission and that he had 
had good response to treatment.  The veteran himself reported 
that he felt substantially better.  His appetite and sleep 
were okay.  Additionally, pursuant to mental status 
examination in March 1998, the VA examiner indicated that the 
veteran had moderate symptoms of PTSD.  The veteran did not 
have difficulty sleeping, as long as he kept to a schedule.  
He had periods of depression but no longer had suicidal 
thoughts since starting medication.  The veteran was well-
groomed and had no problems with his general activities of 
daily living.  He was thoroughly oriented as to time, place, 
and person, although he admitted to having short-term memory 
loss and difficulty with specific ideas and information.  The 
veteran used to engage in obsessive and ritualistic behavior, 
but that had dissipated over the years.  He had occasional 
panic attacks, as well as depression, depressed moods, and 
anxiety.  The veteran's GAF was from 70 to 80.

In light of the above, the Board finds that the veteran 
generally functions satisfactorily, in terms of his routine 
behavior and self-care.  He experiences an occasional 
depressed mood and anxiety, as well as an occasional panic 
attack.  He generally has no difficulty sleeping, unless his 
schedule changes, and he reports mild memory loss.  In 
effect, the veteran's symptomatology meets almost all of the 
criteria for his current 30 percent evaluation.

As to a 50 percent evaluation, the Board finds no evidence of 
flattened affect or of circumstantial, circumlocutory, or 
stereotyped speech.  The veteran himself reported only 
occasional panic attacks, not panic attacks occurring more 
than once a week.  Admittedly, the veteran also reported that 
he experienced some difficulty remembering specific ideas and 
information and that he had short-term memory loss .  As 
such, there is evidence that the veteran has difficulty in 
understanding complex commands and has impairment of short-
term memory, but there is no evidence that his long-term 
memory is impaired or that he has impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, 
and/or difficulty in establishing and maintaining effective 
work and social relationships.  With respect to the veteran's 
work and social relationships, the Board points out that the 
veteran volunteers at his retirement community and that he 
meets with his two children and their grandchildren.

As such, given a comparison of the criteria required for a 30 
percent evaluation and a 50 percent evaluation, the Board 
finds that the veteran's disability picture more nearly 
approximates the criteria for a 30 percent evaluation.  See 
38 C.F.R. § 4.7; 38 U.S.C.A. § 5107(b).  The Board also 
reiterates that the veteran's GAF score was found to be in 
the range of 70 to 80.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the July 1998 statement of the case, as he was provided with 
the applicable schedular criteria and informed of the reasons 
and bases for the RO's determination.

With respect to the veteran's residuals of a gunshot wound to 
the right knee, upon review of the pertinent evidence of 
record and the applicable schedular criteria, the Board finds 
that a 30 percent evaluation is warranted under Diagnostic 
Code 5257.

Initially, the Board must address its change in rating 
criteria in this instance, from criteria addressing muscle 
injuries to criteria addressing the musculoskeletal system.  
See Pernorio v. Derwinski, supra.  Here, the Board notes that 
upon VA examinations in February and September 1998, the 
veteran reported symptomatology and the examiners provided 
clinical discussion more consistent with disability of the 
musculoskeletal system than with muscle injuries.  Further, 
the examiner, in September 1998, indicated that the veteran's 
symptomatology was secondary to his gunshot wound to the 
right knee.  As such, given that the veteran's currently 
demonstrated symptomatology comports more with evaluation of 
disability of the musculoskeletal system, the Board has 
applied the schedular criteria applicable to evaluating the 
musculoskeletal system.  The Board notes that by doing so, it 
increased the veteran's assigned disability rating to 30 
percent.  The Board also notes that a 30 percent evaluation 
is the maximum provided for under Diagnostic Code 5312, which 
addresses muscle injury of Muscle Group XII.  As such, the 
veteran is not prejudiced by the Board's change in rating 
criteria.

As discussed above, Diagnostic Code 5257 provides for a 10 
percent evaluation where there is slight recurrent 
subluxation or lateral instability, a 20 percent evaluation 
where there is moderate recurrent subluxation or lateral 
instability, and a maximum 30 percent evaluation where there 
is severe recurrent subluxation or lateral instability.

Here, the Board notes that upon VA examinations in February 
and September 1998, the veteran reported that his right knee 
felt like it gave way, and it was clinically noted upon both 
examinations that the veteran had an abnormally aligned gait, 
with his right leg outside the center of gravity, with the 
toe pointed outward.  According to the VA examiner in 
February 1998, this was done to keep the veteran from 
falling.  In light of this, then, the Board finds that the 
veteran experiences lateral instability, or at least the 
functional equivalent of lateral instability.

Having determined that the veteran has lateral instability, 
or at least its functional equivalent, the Board must now 
consider the attendant level of disability, whether it is 
slight, moderate, or severe.  In this respect, the Board 
points to the September 1998 VA examination findings that 
indicate that the tenderness in the veteran's right knee has 
caused the veteran increased difficulty in walking and 
standing and a significant decrease in lifestyle.  The 
examiner noted that the veteran could not walk for more than 
two blocks, and this represented a significant decrease, 
especially over the last few years.  Here, the Board is 
persuaded that the examiner's assessment of significant 
impact on the veteran's abilities equates to severe 
disability, as provided under Diagnostic Code 5257.  
Therefore, a 30 percent disability rating is appropriate.

In reaching this determination, the Board notes VAOPGCPREC 
23-97 (July 1, 1997), which authorizes multiple ratings where 
the veteran has both arthritis and instability of the knee, 
as evaluated under Diagnostic Code 5257.  However, as the 
Board finds no clinical evidence of arthritis in the 
veteran's right knee, a separate rating is not warranted in 
this instance.  Further, VAOPGCPREC 23-97 states that a 
separate rating is warranted only where there is evidence of 
additional disability.  As such, were it to be shown in the 
evidence currently of record that the veteran did, indeed, 
have arthritis in the right knee, there would then need to be 
evidence of limitation of motion of the right knee, which at 
least met the criteria for a noncompensable evaluation under 
Diagnostic Codes 5260 and 5261.  See 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Codes 5260, 5261 (1999).  In this 
respect, the Board notes that upon VA examination in February 
1998, the veteran had full range of motion of the right knee.  
Upon VA examination in September 1998, the veteran's right 
knee range of motion was from zero to 90 degrees.  In effect, 
the veteran's limited range of motion does not even meet the 
criteria for a noncompensable evaluation.  Id.


ORDER

Entitlement to service connection for hypertension, secondary 
to the veteran's service-connected PTSD, is granted.

An evaluation in excess of 30 percent for the veteran's PTSD 
is denied.

A 30 percent disability rating is granted for the veteran's 
residuals of a gunshot wound to the right knee, subject to 
the applicable provisions pertinent to the disbursement of 
monetary funds.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

